Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The amendment filed on 11/14/2022 has been entered. Claims 1-10 remain pending in the application. Claim 1 has been amended by the Applicant. Previous statutory (35 U.S.C. 101) double patenting provisional rejection of claims 1-10 over application 17391857 has been withdrawn in light of Applicant’s amendments to claim 1. In addition, Applicant’s filing of Terminal Disclaimer of 11/14/2022 renders moot any potential obviousness double patenting rejections. 
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on application JP 2019-149695 , filed 08/19/2019 (Japan).
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
However, to overcome a prior art rejection, applicant(s) must submit a translation of the foreign priority papers in order to perfect the claimed foreign priority because said papers has not been made of record in accordance with 37 CFR 1.55.  See MPEP § 201.15.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.	

	
	Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1-3 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wenren et al. (hereafter Wenren) US 20210003826 A1 in view of Sekine US 20140376105 A1. 
In regard to independent claim 1,  Wenren teaches (see Figs. 1-12) an imaging lens (optical imaging lens assembly, 10, 20, paragraphs [02, 05-21, 43-51, 71-75, ], Tables 4- 9, 13-19, e.g. Examples 2-3, 5-6) comprising in order from an object side to an image side (see Figs. 3, 5, 9, 11), 
a first lens with positive refractive power having an object-side surface being convex in a paraxial region (positive E1 with object-side surface being convex in a paraxial region, see Tables 4- 9, 13-19 and Figs. 3, 5, 9, 11), 
a second lens with negative refractive power in a paraxial region (negative E2, , see Tables 4- 9, 13-19 and Figs. 3, 5, 9, 11), 
a third lens with positive refractive power in a paraxial region (positive E3, , see Tables 4-9, 13-19 and Figs. 3, 5, 9, 11), 
a fourth lens (E4, , see Tables 4-9, 13-19 and Figs. 3, 5, 9, 11), 
a fifth lens with negative refractive power in a paraxial region (negative E5, , see Tables 4-9, 13-19 and Figs. 3, 5, 9, 11), 
a sixth lens with positive refractive power having an object-side surface being convex in a paraxial region (positive E6 with object-side surface being convex in a paraxial region, , see Tables 4-9, 13-19 and Figs. 3, 5, 9, 11), and 
a seventh lens with negative refractive power having an image-side surface being concave in a paraxial region (negative E7 with image-side surface being concave in a paraxial region, see Tables 4-9, 13-19 and Figs. 3, 5, 9, 11), 
wherein the following conditional expressions (1) and (2) are satisfied: 
(1) vd5< 72.00 (i.e. as abbe number at d-ray of the fifth lens vd5 of E5, see Tables 4-9, 13-18)
(2) 4.50< |r10|/f < 40.00 (i.e. given paraxial curvature radius R10 of image-side surface of E5, and f focal length of the overall camera optical system f, see values given in Tables 4-9, 13-18, e.g. value 9.80) 
  where vd5: an abbe number at d-ray of the fifth lens  (i.e. as abbe number at d-ray of the fifth lens vd5 of E5, see Tables 4,7,13,16),  r10: a paraxial curvature radius of an image-side surface of the fifth lens, and f: a focal length of the overall optical system of the imaging lens (as paraxial curvature radius R10 of image-side surface of E5, and f focal length of the overall camera optical system, see values given in Tables 4, 7, 13, 16).
Wenren thus discloses the claimed invention except that 40.00< vd5. 
However, Sekine teaches in the same field of invention of an imaging lens with seven lens elements (see Figs. 1-15, Title, Abstract, i.e. lenses L1-L7, paragraphs [03, 14-17, 76-82, 101-107], examples 1-8, Tables 1-9, disclosing values of fifth lens L5 Abbe numbers in a range that is within the above range) and further teaches abbe number at d-ray of the fifth lens vd5 satisfies 40.00 <vd5 < 72.00 (i.e. as Abbe number of the fifth lens L5 at d-ray vd5 is in the range 50<vd5<70, i.e. within the claimed range, thereby providing condition to correct chromatic aberrations properly in the 7-lens optical imaging lens, thus balancing the low-dispersion and high dispersion material allowing that both axial chromatic aberrations and chromatic aberrations of magnification occurred on the image plane side of the lens system are more properly corrected, see paragraphs [76-81], Tables 1-9). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fifth lens material of fifth lens of Wenren to have abbe number 40.00< vd5 and within the claimed range according to teachings of Sekine in order to provide condition to correct chromatic aberrations properly in the 7-lens optical imaging lens, balancing the low-dispersion and high dispersion material thereby allowing that both axial chromatic aberrations and chromatic aberrations of magnification occurred on the image plane side of the lens system are more properly corrected, (see Sekine, paragraphs [76-81], Tables 1-9). 
Regarding claim 2,  the Wenren-Sekine combination teaches the invention as set forth above, and Wenren teaches (see Figs. 1-12) that an image-side surface of said third lens is concave in the paraxial region (i.e. as concave image-side surface of E3, see Figs. 3, 5, 9, 11, values given in Tables 4, 7, 13, 16). 
Regarding claim 3, the Wenren-Sekine combination teaches the invention as set forth above, and Wenren teaches (see Figs. 1-12) that an image-side surface of said sixth lens is concave in the paraxial region (positive E6 with image-side surface being concave in a paraxial region, see Figs. 3, 5, 9, 11, values given in Tables 4, 7, 13, 16). 
Regarding claim 5, the Wenren-Sekine combination teaches the invention as set forth above, and Wenren teaches (see Figs. 1-12) that the following conditional expression (4) is satisfied: 

    PNG
    media_image1.png
    14
    134
    media_image1.png
    Greyscale
 (i.e. given intervals between E6-E7 and E5-E6 on optical axis, e.g. value 3.16, e.g. Fig. 3, Tables 4, 7, 13, 16)
where T6: a distance along the optical axis from an image-side surface of the sixth lens to an object-side surface of the seventh lens, and T5: a distance along the optical axis from an image-side surface of the fifth lens to an object-side surface of the sixth lens (i.e. as given  intervals between E6-E7 and E5-E6 on optical axis e.g. Fig. 3, Table 4, 7, 13, 16).  
Regarding claim 6, the Wenren-Sekine combination teaches the invention as set forth above, and Wenren teaches (see Figs. 1-12) that the following conditional expression (5) is satisfied:
 
    PNG
    media_image2.png
    12
    102
    media_image2.png
    Greyscale
 (i.e. given focal lengths of E5 and lens assembly f, see Tables 4-9, 13-19 and Figs. 3, 5, 9, 11, e.g. value -3.398)
where f5: a focal length of the fifth lens, and f: a focal length of the overall optical system of the imaging lens (i.e. given focal lengths of E5 and lens assembly f, see Tables 4-9, 13-19).
Regarding claim 7, the Wenren-Sekine combination teaches the invention as set forth above, and Wenren teaches (see Figs. 1-12) that the following conditional expression (6) is satisfied:
 
    PNG
    media_image3.png
    14
    129
    media_image3.png
    Greyscale
(6) 1.28 ≤ f2/f7 < 4.40 (given focal lengths of E2 as f2 and E7 as f7, see Tables 4-9, e.g. value 1.28) 
where f2: a focal length of the second lens, and f7: a focal length of the seventh lens (as focal lengths of E2 as f2 and E7 as f7, see Tables 4-6). 
Wenren-Sekine combination discloses the claimed invention except for 1.45 < f2/f7. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize focal lengths ratio to above range in order to provide high image quality with the optical path difference generated by the first lens is effectively corrected, the light is deflected for obtaining a large imaging area, and that the chromatic aberration of the optical imaging lens assembly is compensated and the curvature of field and optical distortion is corrected, allowing for the imaging quality to be improved. (see Wenren paragraphs [04-05,21,46, 51]), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 8, the Wenren-Sekine combination teaches the invention as set forth above, and Wenren teaches (see Figs. 1-12) that the following conditional expression (7) is satisfied:
(7) 5.53 ≤ r4/T2 <14 (i.e. given E2 with paraxial radius R4 on image-side surface, and interval E2-E3 on axis, see Tables 4-9, e.g. value 5.53  (diff 0.921)) 
where r4: a paraxial curvature radius of an image-side surface of the second lens, and T2: a distance along the optical axis from an image-side surface of the second lens to an object-side surface of the third lens (i.e. given E2 with paraxial radius R4 on image-side surface, and interval E2-E3 on axis, see Tables 4-9).  
Wenren-Sekine combination discloses the claimed invention except for 6.00 < r4/T2. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the interval E2-E3 and/or E2 image side radius to above range in order to provide high image quality and that the chromatic aberration of the optical imaging lens assembly is compensated, the light may be deflected for obtaining a large imaging area (see Wenren paragraphs [04-05,21,46]), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 9, the Wenren-Sekine combination teaches the invention as set forth above, and Wenren teaches (see Figs. 1-12) that the following conditional expression (8) is satisfied:
 
    PNG
    media_image4.png
    12
    100
    media_image4.png
    Greyscale
 (given values for image side E3 radius r6 and focal length f of lens assembly, from Tables 4-9, e.g. value 1.76) 
where r6: a paraxial curvature radius of an image-side surface of the third lens, and f: a focal length of the overall optical system of the imaging lens (as values for image side E3 radius r6 and focal length f of lens assembly, from e.g. Tables 4-9). 
Regarding claim 10, the Wenren-Sekine combination teaches the invention as set forth above, and Wenren teaches (see Figs. 1-12) that the following conditional expression (9) is satisfied:
 
    PNG
    media_image5.png
    14
    130
    media_image5.png
    Greyscale
 (i.e. given paraxial curvature radius of an image-side surface R12 of E6, and f focal length of lens assembly, e.g. value 1.012, Tables 4-9) 
where r12: a paraxial curvature radius of an image-side surface of the sixth lens, and f: a focal length of the overall optical system of the imaging lens (i.e. as paraxial curvature radius of an image-side surface R12 of E6, and f focal length of lens assembly f, Tables 4-9).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wenren et al. (hereafter Wenren) US 20210003826 A1 in view of Sekine US 20140376105 A1, and further in view of Hashimoto US 20150070783 A1. 
Regarding claim 4, the Wenren-Sekine combination teaches the invention as set forth above, and Wenren teaches (see Figs. 1-12), and Wenren teaches (see Figs. 1-12) that the following conditional expression (3) is satisfied: 
 (3) 9.00<vd3 (i.e. as E3 vd in Tables 4-9, 13-18)
where vd3: an abbe number at d-ray of the third lens.  
Shi thus discloses the claimed invention except that vd3<39.00  . 
However, Hashimoto teaches in the same field of invention of an imaging lens with seven lens elements (see Figs. 1-28, Title, Abstract, i.e. lenses L1-L7, paragraphs [03, 14-18, 56-62, 94-102, 115-117], examples 1-10, Tables 1-11, disclosing values of third lens L3 Abbe numbers vd3 in a range that is within the above range) and further teaches abbe number at d-ray of the third lens vd3 satisfies 9.00 <vd3 < 39.00 (i.e. as Abbe number of the third lens L3 at d-ray vd3 is in the range 20<vd3<30, i.e. within the claimed range, thereby providing conditions to balance the low-dispersion and high dispersion materials of first three lenses in the 7-lens optical imaging lens with a high-dispersion material used for the third lens, and allowing that the chromatic aberrations can be corrected properly (paragraphs [61, 117], Tables 1-11).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fifth lens material of third lens of Wenren to have abbe number vd3<39 and within the claimed range according to teachings of Hashimoto in order to provide conditions to balance the low-dispersion and high dispersion materials of first three lenses in the 7-lens optical imaging lens with a high-dispersion material used for the third lens, and allowing that the chromatic aberrations can be corrected properly (paragraphs [61, 117], Tables 1-11).

Response to Arguments

Applicant’s arguments with respect to claim 1 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIN PICHLER/Primary Examiner, Art Unit 2872